ORDER

PER CURIAM.
April Duson (“mother”) appeals the judgment of the trial court modifying a dissolution decree. Mother claims that the trial court erred in awarding primary physical custody of her minor child (“child”) from her marriage to Derek Du-son (“father”) to father and in restricting her temporary physical custody and visitation with child.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).